Exhibit 10.1

LAURUS MASTER FUND, LTD.

VALENS U.S. SPV I, LLC

VALENS OFFSHORE SPV I, LTD.

PSOURCE STRUCTURED DEBT LIMITED

c/o Valens Capital Management, LLC

355 Madison Avenue

New York, New York 10017

June 18, 2008

Accentia Biopharmaceuticals, Inc.

Analytica International, Inc. (f/k/a The Analytica Group, Inc.)

TEAMM Pharmaceuticals, Inc.

324 South Hyde Park Ave., Suite 350

Tampa, Florida 33606

Attention: Chief Financial Officer

 

  Re: Payoff and Amendment Agreement

Ladies and Gentlemen:

The undersigned, Laurus Master Fund, Ltd., a Cayman Islands company (“Laurus”),
Valens U.S. SPV I, LLC (as partial assignee of Laurus, “Valens US”), Valens
Offshore SPV I, Ltd. (as partial assignee of Laurus, “Valens Offshore”) and
PSource Structured Debt Limited (as partial assignee of Laurus, “PSource”; and
together with Laurus, Valens US and Valens Offshore, individually, each a
“Creditor Party” and collectively, the “Creditor Parties”), have been advised by
Accentia Biopharmaceuticals, Inc., a Florida corporation (“Accentia”), Analytica
International, Inc. (f/k/a The Analytica Group, Inc.), a Florida corporation
(“Analytica”), and TEAMM Pharmaceuticals, Inc., a Florida corporation (“Teamm”;
and together with Accentia and Analytica, individually, each a “Company” and
collectively, the “Companies”) that the Companies intend to repay all
outstanding obligations of the Companies to the Creditor Parties under each of
the following promissory notes (collectively, the “Obligations”): (a) that
certain Amended and Restated Secured Non-Convertible Revolving Note in the
original principal amount of $5,000,000 dated as of April 29, 2005, as amended
and restated as of February 13, 2006 executed by Accentia and Analytica in favor
of Creditor Parties (the “Revolving Note”); (b) that certain Second Amended and
Restated Secured Convertible Minimum Borrowing Note in the original principal
amount of $2,500,000 dated as of April 29, 2005, as amended and restated on
September 2005 and as further amended and restated on February 13, 2006 executed
by Accentia and Analytica in favor of Creditor Parties (the “Minimum Borrowing
Note”); and (c) that certain Second Amended and Restated Secured Convertible
Term Note in the original principal amount of $5,000,000 dated as of April 29,
2005, as amended and restated on August 16, 2005 increasing the principal amount
thereunder to $10,000,000 and as further amended and restated as of February 13,
2006 executed by Accentia in favor of Creditor Parties (the “Term Note”; and
together with the Revolving Note and the Minimum Borrowing Note, collectively,
the “Existing Notes”), by delivering to Creditor Parties (and their designees as
applicable) each of the following documents, in form and substance



--------------------------------------------------------------------------------

satisfactory to Creditor Parties (and their designees as applicable): (i) this
letter agreement, (ii) that certain Reaffirmation and Ratification Agreement
dated as of the date hereof among the Companies and the Creditor Parties (as
amended, modified or supplemented from time to time, the “Company Reaffirmation
and Ratification Agreement”), (iii) those certain Assignments of Rights Under
Royalty Agreement dated as of the date hereof among Accentia, Biovest
International, Inc. (“Biovest”) and each Creditor Party (or, as applicable, such
Creditor Party’s designee) (as amended, modified or supplemented from time to
time, the “Assignments of Rights Under Royalty Agreement”), (iv) that certain
Assignment of Sale Proceeds dated as of the date hereof among Accentia,
Analytica and each Creditor Party (or, as applicable, such Creditor Party’s
designee) (as amended, modified or supplemented from time to time, the
“Assignments of Sale Proceeds”), (v) the written consent of each of Southwest
Bank (successor to Missouri State Bank and Trust Company) and McKesson
Corporation pursuant to which such creditors release their security interest
covering the rights assigned by Accentia under the Assignments of Rights Under
Royalty Agreement and the Assignment of Sale Proceeds (the “Consents”),
(vi) corporate resolutions authorizing the transactions contemplated by this
letter agreement (the “Resolutions”), and (vii) all such other certificates,
instruments, documents and agreements as may be required by Creditor Parties or
their respective counsel, and together with this letter agreement, the Company
Reaffirmation and Ratification Agreement, each of the Assignments of Rights
Under Royalty Agreement, the Assignment of Sale Proceeds, the Consents and the
Resolutions, collectively, the “Payoff Documents”.

The parties hereto hereby acknowledge and agree that receipt by Creditor Parties
of (a) the fully-executed, original Payoff Documents and (b) copies of the
fully-executed Biovest Documents (as hereafter defined)(the conditions set forth
in clauses (a) and (b), collectively, the “Release Conditions”) (i) shall
constitute payment in full of all of the Obligations owing under the Revolving
Note, following which the Revolving Note shall be marked as “paid in full” and
within a reasonable time period thereafter returned to Accentia, (ii) shall
terminate the commitment of each Creditor Party, if any, to make any loans or
provide any other financial accommodations whatsoever to the Companies,
(iii) shall, effective on the earlier of (A) December 31, 2008, (B) the date on
which an Analytica Sale (as defined in the Assignments of Sale Proceeds) is
consummated, provided Accentia and Analytica comply with their obligations under
the Assignments of Sale Proceeds, or (C) the date on which the Creditor Parties
receive a Qualified Payment (as defined in the Assignments of Rights Under
Royalty Agreement) in an amount of not less than $8,800,000, constitute payment
in full of the Obligations under the Term Note and Minimum Borrowing Note which
Term Note and Minimum Borrowing Note shall be marked as “paid in full” and
within a reasonable time period thereafter returned to Accentia and (iv) shall
release:

(A) all security interests and liens which Teamm may have granted to any
Creditor Party;

(B) all security interests and liens which Accentia may have granted to any
Creditor Party, other than: (1) the security interests and liens granted by
Accentia in respect of the common stock of Analytica pursuant to that certain
Amended and Restated Stock Pledge Agreement dated as of April 29, 2005 by
Accentia in favor of Creditor Parties (as amended, modified and supplemented
from time to time, the “Amended Stock Pledge Agreement”), it being acknowledged
that within a reasonable time period after such security interest and lien
release the applicable Creditor Parties shall return to Accentia all common
stock of all entities

 

2



--------------------------------------------------------------------------------

(other than Analytica) pledged to Creditor Parties under the Amended Stock
Pledge Agreement, (2) the security interests and liens granted by Accentia in
favor of Creditor Parties pursuant to that certain Amended and Restated Security
Agreement dated February 13, 2006 (as amended, modified and supplemented from
time to time, the “February 2006 Security Agreement”) in respect of assets of
Analytica, (3) the security interests and liens granted by Accentia under the
Collateral Assignment (as hereafter defined), (4) the security interests and
liens granted by Accentia for the benefit of one or more of the Creditor Parties
and the other investors under the Midsummer Documents (as hereafter defined) and
(5) the security interests and liens granted by Accentia for the benefit of
Laurus (and its assignees) under the Accentia Pledge Agreement dated as of
March 31, 2006 among Laurus (as its assignees), Accentia and Biovest (as
amended, modified and supplemented from time to time, the “March 2006 Pledge
Agreement”); and

(C) all security interests and liens which The Francis E. O’Donnell, Jr.
Irrevocable Trust No. 1 (the “Trust”) granted to the applicable Creditor Parties
under the Stock Pledge Agreement dated April 29, 2005 between the applicable
Creditor Parties and the Trust. Within a reasonable time period following such
security interest and lien release, the applicable Creditor Parties shall return
to the Trust the original stock certificates evidencing the collateral pledged
thereunder.

Within a reasonable time period after receipt by the Creditor Parties of the
fully-executed, original Payoff Documents and fully-executed, original Biovest
Documents, Creditor Parties shall instruct the bank maintaining the lockbox
arrangement with respect to Analytica’s accounts receivable that such bank is
permitted to accept instructions from Analytica with respect to such accounts
receivable and the Creditor Parties shall not deliver to such bank any contrary
instruction so long as no default has occurred under any document, instrument or
agreement between or among Analytica, Accentia or any of its subsidiaries and
any Creditor Party, after which the Creditor Parties may elect to have sole
dominion and control over such accounts receivable and the deposit account into
which they are remitted.

The Creditor Parties, Accentia, Teamm and Analytica hereby acknowledge that
(a) the obligations secured by the collateral granted under the Amended Stock
Pledge Agreement, February 2006 Security Agreement, Collateral Assignment and
March 2006 Pledge Agreement (collectively, the “Collateral Agreements”) shall be
limited to the obligations and liabilities arising out of, owing in respect of
and/or covered by the Payoff Documents, that certain Guaranty dated March 31,
2006 (as amended, modified and supplemented from time to time) by Accentia in
favor of Laurus and its assignees, the Term Note and the Minimum Borrowing Note
and (b) the Creditor Parties shall release their security interests and liens
granted pursuant to the Collateral Agreements if (i) on or before December 31,
2008, there has occurred an Analytica Sale (as defined in the Assignments of
Sale Proceeds) or (ii) on or before December 31, 2008, an Analytica Sale has not
occurred and (A) the Creditor Parties have received, on or prior to December 31,
2008, a Qualified Payment (as defined in the Assignments of Rights Under Royalty
Agreement) of at least $8,800,000 or (B) (1) the Creditor Parties have not
received a Qualified Payment of at least $8,800,000 and (2) each Creditor Party
(or its assignee, as applicable), which is a party to the Assignments of Rights
Under Royalty Agreement, either (I) chooses the Stock Election (as defined in
the Assignments of Rights Under Royalty Agreement) and Accentia complies with
the requirements set forth in Section 1(a)(i)(B)(2) of the Assignments of Rights
Under Royalty Agreement in connection with the Stock Election or (II) elects to
receive the additional royalty in lieu of the Specified Payment (as defined in
the Assignments of Rights Under Royalty Agreement) as set forth in Section
(1)(a)(i)(B)(1) of the Assignments of Rights Under Royalty Agreement.

 

3



--------------------------------------------------------------------------------

For purposes hereof, (a) the term “Biovest Documents” means all documents,
instruments and agreements required by, and in form and substance acceptable to,
Valens US and Valens Offshore SPV II, Corp. (“Valens Offshore II”), in
connection with the extension of the maturity date under those certain
promissory notes issued by Biovest to Valens US and Valens Offshore II and the
grant to Valens Offshore II of an additional royalty interest in accordance with
the amendment letter dated as of May 30, 2008 between Valens Offshore II and
Biovest which amends and restates in its entirety Section 4.1 of the Royalty
Agreement dated as of December 10, 2007 between Biovest and Valens Offshore II;
(b) the term “Collateral Assignment” means the Collateral Assignment dated as of
the date hereof made by Accentia in favor of Laurus, Valens Offshore, Valens SPV
II, Corp. and PSource, as the same may be amended, modified and supplemented
from time to time and (c) the term “Midsummer Documents” means the Securities
Purchase Agreement dated as of September 29, 2006 among Accentia and each
purchaser identified on the signature pages thereto together with all documents,
instruments and agreements entered into in connection with the transactions
contemplated thereby, as each may be amended, modified and supplemented from
time to time.

The parties hereto hereby acknowledge that nothing contained herein shall amend
or modify or otherwise release in any manner whatsoever any security interest or
lien granted by Biovest and/or any of its subsidiaries under any document,
instrument and/or agreement between Biovest and/or any of its subsidiaries and
any Creditor Party and/or such Creditor Party’s affiliates.

Upon satisfaction of the Release Conditions:

(a) Notwithstanding anything to the contrary contained in the Term Note and
Minimum Borrowing Note, interest payable on the outstanding principal amount of
the Term Note and Minimum Borrowing Note shall not accrue for the period
beginning on the date hereof through and including December 31, 2008;

(b) Notwithstanding anything to the contrary contained in the Term Note or
Minimum Borrowing Note, the Maturity Date (as defined in the Term Note and
Minimum Borrowing Note) shall be December 31, 2008;

(c) Notwithstanding anything to the contrary contained in the Term Note, the
Fixed Conversion Price shall mean $1.20; and

(d) Section 3.1 of the Minimum Borrowing Note is hereby amended by deleting such
section it its entirety and inserting in lieu thereof the following:

Subject to the terms of this Article III, the Holder shall have the right, but
not the obligation, to convert all or any portion of the outstanding Principal
Amount and/or accrued interest and fees due and payable into fully paid and
nonassessable shares of Common Stock at the Fixed Conversion Price. For purposes
hereof, subject to Section 3.6 hereof, the initial “Fixed Conversion Price”
shall be $1.20. The shares of Common Stock to be issued upon such conversion are
herein referred to as the “Conversion Shares.”

 

4



--------------------------------------------------------------------------------

For and in consideration of Creditor Parties’ agreements contained herein, the
Companies and their respective officers, directors, employees, representatives,
agents, executors, heirs, administrators, successors and assigns (collectively,
the “Releasing Parties”) hereby release each Creditor Party and its officers,
directors, representatives, employees, agents, attorneys-in-fact, affiliates and
successors and assigns (collectively the “Released Parties”) from any and all
claims, demands, agreements, actions, expenses, damages, judgments, liabilities
and obligations which any of the Releasing Parties has ever had against any of
the Released Parties including, without limitation, with respect to the Existing
Notes or any of the transactions relating to the Existing Notes and hereby agree
to indemnify the Released Parties from, and hold the Released Parties harmless
against, the same.

This letter agreement shall be governed by and construed in accordance with the
laws of the State of New York.

[Remainder of the page intentionally blank.]

 

5



--------------------------------------------------------------------------------

This letter agreement may be executed in one or more counterparts each of which
taken together shall constitute one and the same agreement. Any signature
delivered by a party by facsimile transmission or other electronic transmission
shall be deemed an original signature hereto.

 

Very truly yours, LAURUS MASTER FUND, LTD. By:   Laurus Capital Management, LLC,
  its investment manager By:  

/s/ Patrick Regan

Name:   Patrick Regan Title:   Authorized Signatory VALENS OFFSHORE SPV I, LTD.
By:   Valens Capital Management, LLC,   its investment manager By:  

/s/ Patrick Regan

Name:   Patrick Regan Title:   Authorized Signatory VALENS U.S. SPV I, LLC By:  
Valens Capital Management, LLC,   its investment manager By:  

/s/ Patrick Regan

Name:   Patrick Regan Title:   Authorized Signatory



--------------------------------------------------------------------------------

PSOURCE STRUCTURED DEBT LIMITED By:   Laurus Capital Management, LLC,   its
investment manager By:  

/s/ John Gilfillan

Name:   John Gilfillan Title:   Director PSource Capital Ltd for and on   Behalf
of PSource Structured Debt Limited

 

Acknowledged and Agreed to

as of the date first written above:

ACCENTIA BIOPHARMACEUTICALS, INC. By:  

/s/ James A. McNulty

Name:   James A. McNulty, CPA Title:   Secretary/Treas

ANALYTICA INTERNATIONAL, INC.,

f/k/a The Analytica Group, Inc.

By:  

/s/ James A. McNulty

Name:   James A. McNulty, CPA Title:   Secretary TEAMM PHARMACEUTICALS, INC. By:
 

/s/ James A. McNulty

Name:   James A. McNulty, CPA Title:   Secretary